NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CHRISTIAN VLADAMIR GONZALEZ-                    No.    17-71455
MEJIA, aka Cristian Vladamir Gonzalez-
Mejia                                           Agency No. A072-312-734

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted May 14, 2021
                              Pasadena, California

Before: R. NELSON and LEE, Circuit Judges, and STEIN,** District Judge.

      Christian Vladamir Gonzalez-Mejia, a native and citizen of Mexico,

petitions for review of a Board of Immigration Appeals (“BIA”) order, on remand

from this court, dismissing his appeal from an immigration judge’s (“IJ”) denial of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Sidney H. Stein, United States District Judge for the
Southern District of New York, sitting by designation.
his application for relief from removal. Our jurisdiction is governed by 8 U.S.C. §

1252. We grant the petition for review and remand for further proceedings.

      Familiarity with the facts and procedural history is assumed. Gonzalez-

Mejia contends, once again, that the agency erroneously required him to prove his

eligibility for a waiver of inadmissibility pursuant to 8 U.S.C. § 1182(h) (“212(h)

waiver”) “clearly and beyond doubt,” when the appropriate standard of proof is a

preponderance of the evidence. See 8 U.S.C. § 1229a(c)(4)(A); 8 C.F.R. §

1240.8(d). This court previously remanded to the BIA to consider this argument in

the first instance, after the BIA failed to address it on direct appeal. See Gonzalez-

Mejia v. Lynch, 668 F. App’x 705, 706 (9th Cir. 2016) (“[T]he BIA [is] not free to

ignore arguments raised by a petitioner.” (quoting Sagaydak v. Gonzales, 405 F.3d

1035, 1040 (9th Cir. 2005))).

      On remand, the agency recognized that an alien must prove his eligibility for

a 212(h) waiver by only a preponderance of the evidence. See 8 C.F.R. §

1240.8(d); 8 U.S.C. § 1229a(c)(4)(A). Nonetheless, the BIA affirmed the IJ, as it

found “no support in the record for respondent’s assertion that we or the

Immigration Judge applied a ‘clearly and beyond doubt’ standard of proof when

evaluating his eligibility for a section 212(h) waiver.” According to the BIA, the

agency applied the correct preponderance standard in the first instance, and so

there was no error of law to correct.


                                          2
      But saying something does not make it so. The record here plainly

demonstrates that the IJ, and the BIA on direct appeal, required Gonzalez-Mejia to

prove his 212(h) waiver eligibility “clearly and beyond doubt.” Indeed, directly

after citing 8 U.S.C. § 1229a(c)(2)’s “clearly and beyond doubt” standard, the IJ

found that “[n]o waiver under § 212(h) is available” because Gonzalez-Mejia’s

“contradictory testimonies” regarding his past marijuana use “have not removed

doubt; they have instilled it.” On appeal, the BIA affirmed the IJ’s determination

that this “conflicting evidence” prevented Gonzalez-Mejia from carrying his

“clearly and beyond doubt” burden. By holding Gonzalez-Mejia to a standard of

“remov[ing] doubt” in order to qualify for a 212(h) waiver, the agency indeed

committed error.1

       The BIA cannot cure this error with a bare conclusory assertion to the

contrary. See SEC v. Chenery Corp., 318 U.S. 80, 87 (1943) (“The grounds upon

which an administrative order must be judged are those upon which the record



1
 We recently held that 8 U.S.C. § 1229a(c)(2)’s “clearly and beyond doubt”
standard is never applicable to aliens like Gonzalez-Mejia, who are seeking
adjustment of status as a form of relief from removal after a prior lawful
admission. See Romero v. Garland, No. 17-70534, 2021 WL 3280786, at *3 (9th
Cir. Aug. 2, 2021). Since such aliens had previously been admitted to the United
States, we held that they cannot be considered “applicants for admission,” as
required to trigger 8 U.S.C. § 1229a(c)(2)’s heightened burden. Instead, in these
circumstances, the “preponderance of the evidence” standard set forth in 8 C.F.R. §
1240.8(d) applies to the questions of both an alien’s admissibility and his eligibility
for a waiver of inadmissibility.

                                          3
discloses that its action was based.”). Nor may we affirm based on the BIA’s

subsequent statement that “as the facts found by the Immigration Judge establish

that the respondent admitted committing more than a ‘single offense’ of marijuana

use . . . it follows that the respondent did not carry his burden of proving eligibility

for section 212(h) relief by a preponderance of the evidence.”

      First of all, it is not clear that the IJ made any such factual finding. True, the

IJ’s opinion casts doubt on the credibility of Gonzalez-Mejia’s post-hearing

affidavit attesting to a single admissible marijuana offense.2 However, the IJ then

concluded that this later testimony “basically leaves the court not knowing what to

believe,” and therefore did not meet the high bar of “remov[ing] doubt.” It thus

appears that the IJ found only that Gonzalez-Mejia failed to carry his “clearly and

beyond doubt” burden of proof, and not that he had in fact committed multiple

marijuana offenses. Cf. Meihua Huang v. Mukasey, 520 F.3d 1006, 1008 (9th Cir.

2008) (“The BIA should not have approved the IJ’s ‘finding’ because the IJ made

none.”).

      Moreover, even if the IJ did make such a factual finding, the BIA’s

refusal to engage with the record cannot stand. The agency’s conclusory denial

that it committed error, in the face of clear evidence to the contrary, leaves this



2
 This affidavit, if believed, would have rendered Gonzalez-Mejia inadmissible but
eligible for a 212(h) waiver. See 8 U.S.C. § 1182(h).

                                           4
Court to scrutinize the language and reasoning of the IJ’s opinion in the first

instance, a role assigned by Congress to the BIA. See 8 C.F.R. § 1003.1(b). This

Court does not “countenance a [BIA] decision that leaves us to speculate based on

an incomplete analysis.” Su Hwa She v. Holder, 629 F.3d 958, 963-64 (9th Cir.

2010).

      We thus remand to the agency to apply the appropriate standard of proof.

Due to the lack of clarity as to the IJ’s factual findings, and in order to avoid a third

appeal of this near-decade-old IJ opinion, “the Board may remand the matter to the

IJ to conduct a ‘full and fair’ inquiry into” Gonzalez-Mejia’s admissibility and

212(h) waiver eligibility under a “preponderance of the evidence” standard. Singh

v. Gonzales, 491 F.3d 1019, 1027 (9th Cir. 2007), superseded by statute on other

grounds as stated in Dai v. Sessions, 884 F.3d 858, 868 n.8 (9th Cir. 2018)

(quoting Mendoza Manimbao v. Ashcroft, 329 F.3d 655, 661 (9th Cir. 2003)).

“Because the BIA fundamentally erred in applying an improperly high burden of

proof, we need not reach the other issues raised” by Gonzalez-Mejia. Romero,

2021 WL 3280786, at *3.

      PETITION FOR REVIEW GRANTED AND REMANDED.




                                           5